                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF WISCONSIN
                                 MILWAUKEE DIVISION


CHRISTOPHER WEIGMANN,
on behalf of himself and                                    Case No. 19-cv-1545
all others similarly situated,
                                                            COLLECTIVE AND CLASS
               Plaintiff,                                   ACTION PURSUANT TO
       v.                                                   29 U.S.C. §216(b) AND
                                                            AND FED. R. CIV. P. 23
BEAR DOWN LOGISTICS, INC.
                                                            JURY TRIAL DEMANDED
               Defendant


                                         COMPLAINT



                               PRELIMINARY STATEMENT

       1.      This is a collective and class action brought pursuant to the Fair Labor Standards

Act of 1938, as amended, (“FLSA”), and Wisconsin’s Wage Payment and Collection Laws, Wis.

Stat. § 109.01 et seq., Wis. Stat. § 104.01 et seq., Wis. Stat. § 103.001 et seq., Wis. Admin. Code

§ DWD 274.01 et seq., and Wis. Admin. Code § DWD 272.001 et seq. (“WWPCL”) and Fed. R.

Civ. P. 23, by Plaintiff, Christopher Weigmann, against Defendant, Bear Down Logistics, Inc.

       2.      Plaintiff bring these FLSA and WWPCL claims and causes of action against

Defendant on behalf of himself and all other similarly-situated current and former non-exempt

Delivery Driver employees of Defendant for purposes of obtaining relief under the FLSA and

WWPCL for unpaid overtime compensation, liquidated damages, costs, attorneys’ fees,

declaratory and/or injunctive relief, and/or any such other relief the Court may deem appropriate.




            Case 2:19-cv-01545-JPS Filed 10/22/19 Page 1 of 27 Document 1
       3.      Defendant operated (and continues to operate) an unlawful compensation system

that deprived current and former hourly-paid, non-exempt Delivery Driver employees of their

wages earned for all compensable work performed each workweek, including at an overtime rate

of pay for each hour worked in excess of forty (40) hours in a workweek. Specifically,

Defendant’s unlawful compensation system: (1) failed to include all forms of non-discretionary

compensation, such as monetary bonuses, commissions, incentives, awards, and/or other rewards

and payments, in all current and former non-exempt Delivery Driver employees’ regular rates of

pay for overtime calculation purposes, in violation of the FLSA and WWPCL; and (2) failed to

compensate said employees for rest periods of less than twenty (20) minutes in duration and/or

for lunch breaks during which said employees were not completely relieved of duty or free from

work for the purpose of eating a regular meal, in violation of the FLSA; and (3) failed to

compensate said employees for meal periods during which they were not completely relieved of

duty or free from work for at least thirty (30) consecutive minutes, in violation of the WWPCL.

       4.      Defendant’s deliberate failure to compensate its non-exempt Delivery Driver

employees for hours worked and work performed at the proper and legal rate(s) of pay violated

federal law as set forth in the FLSA and state law as set forth in the WWPCL.

                               JURISDICTION AND VENUE

       5.      This Court has original federal question jurisdiction under 28 U.S.C. § 1331

because this case is brought under the FLSA, 29 U.S.C. §§ 201, et seq.

       6.      This Court has supplemental jurisdiction, pursuant to 28 U.S.C. § 1367, over the

state law claims, Wisconsin’s Wage Payment and Collection Laws, Wis. Stat. § 109.01 et seq.,

Wis. Stat. § 104.01 et seq., Wis. Stat. § 103.001 et seq., Wis. Admin. Code § DWD 274.01 et

seq., and Wis. Admin. Code § DWD 272.001 et seq., because they are so related in this action




            Case 2:19-cv-01545-JPS Filed 10/22/19 Page 2 of 27 Document 1
within such original jurisdiction that they form part of the same case or controversy under Article

III of the United States Constitution.

       7.      Venue in this district is proper pursuant to 28 U.S.C. § 1391(b) and (c), because

Defendant does business, and has substantial and systematic contacts, in this District.

                                  PARTIES AND COVERAGE

       8.      Plaintiff, Christopher Weigmann, is an adult male resident of the State of

Wisconsin with a post office address of 3330 South 69th Street, Milwaukee, Wisconsin 53219.

       9.      Defendant, Bear Down Logistics, Inc., was, at all material times herein, a Illinois

entity with a principal address of 11225 Front Street, Unit 16, Mokena, Illinois 60448

       10.     Defendant is an Amazon delivery and logistics provider.

       11.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant owned, operated, and managed a variety of locations across the Midwest

region of the United States, including in the State of Wisconsin, where all non-exempt Delivery

Driver employees, including Plaintiff, performed work on behalf of Defendant, at Defendant’s

direction, for Defendant’s benefit, and/or with Defendant’s knowledge.

       12.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant owned, operated, and managed locations in the State of Illinois (401

Terrace Drive, Mundelein, Illinois 60060; and 2901 Boardwalk Drive, Champaign, Illinois

61822); in the State of Indiana (6057 Churchman Bypass, Indianapolis, Indiana 46203); in the

State of Michigan (2935 Walkent Drive NW, Grand Rapids, Michigan 49544); in the State of

Minnesota (2811 Beverly Road, Eagan, Minnesota 55121); in the State of Ohio (4250 Port Union

Road, Fairfield, Ohio 45011); in the State of Virginia (4101 Carolina Avenue, Richmond,




            Case 2:19-cv-01545-JPS Filed 10/22/19 Page 3 of 27 Document 1
Virginia 23222); and in the State of Wisconsin (N53 W24700 South Corporate Circle, Sussex,

Wisconsin 53089).

       13.     For purposes of the FLSA, Defendant was an “employer” of an “employee,”

Plaintiff, as those terms are used in 29 U.S.C. §§ 203(d) and (e).

       14.     For purposes of the WWPCL, Defendant was an “employer” of Plaintiff, and

Plaintiff was “employed” by Defendant, as those terms, or variations thereof, are used in Wis.

Stat. §§ 109.01 et seq., 103.01 et seq., 104.01 et seq., and Wis. Admin. Code § DWD 272.01.

       15.     During the relevant time periods as stated herein, Defendant was engaged in

“commerce” and/or its employees were engaged in “commerce,” as that term is defined under

the FLSA.

       16.     During the relevant time periods as stated herein, Defendant employed more than

two (2) employees.

       17.     During the relevant time periods as stated herein, Defendant’s annual dollar

volume of sales or business exceeded $500,000.

       18.     During the relevant time periods as stated herein, Plaintiff was engaged in

commerce or in the production of goods for commerce.

       19.     Plaintiff’s Notice of Consent to Join this collective action pursuant to 29 U.S.C.

§ 216(b) is contemporaneously filed with this Complaint (ECF No. 1).

       20.     Plaintiff brings this action on behalf of himself and all other similarly-situated

current and former non-exempt Delivery Driver employees employed by Defendant within the

three (3) years immediately preceding the filing of this Complaint (ECF No. 1). Plaintiff and all

other non-exempt Delivery Drivers were subjected to Defendant’s same unlawful policies as




          Case 2:19-cv-01545-JPS Filed 10/22/19 Page 4 of 27 Document 1
enumerated herein and performed similar job duties at all locations owned, operated, and

managed by Defendant.

       21.    Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other current and former non-exempt Delivery Driver employees

on whose behalf Plaintiff brings this Complaint performed compensable work on Defendant’s

behalf, at Defendant’s direction, for Defendant’s benefit, and/or with Defendant’s knowledge.

       22.    Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant supervised Plaintiff’s and all other non-exempt Delivery Driver

employees’ day-to-day activities.

       23.    Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant had the ability and authority to hire, terminate, promote, demote, and

suspend Plaintiff and all other non-exempt Delivery Driver employees.

       24.    Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant had the ability and authority to review Plaintiff’s work performance and

the work performance of all other non-exempt Delivery Driver employees.

       25.    Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant established Plaintiff’s and all other non-exempt Delivery Driver

employees’ work schedules and provided Plaintiff and all other non-exempt Delivery Driver

employees with work assignments and hours of work.

       26.    Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant established the terms, conditions, work rules, policies, and procedures

by which Plaintiff and all other non-exempt Delivery Driver employees abided in the workplace.




         Case 2:19-cv-01545-JPS Filed 10/22/19 Page 5 of 27 Document 1
         27.   Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant oversaw, managed, and adjudicated Plaintiff’s and all other non-exempt

Delivery Driver employees’ employment-related questions, benefits-related questions, and

workplace issues.

         28.   Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant compensated Plaintiff and all other non-exempt Delivery Driver

employees for hours worked and/or work performed, including with additional forms of

compensation, such as monetary bonuses, commissions, incentives, and/or other rewards and

payments.

                                 GENERAL ALLEGATIONS

         29.   In approximately February 2019, Defendant hired Plaintiff as a non-exempt

Delivery Driver employee.

         30.   During Plaintiff’s employment with Defendant as a non-exempt Delivery Driver

employee, Plaintiff’s job duties consisted of physically delivering packages and other items

locally to Amazon’s customers.

         31.   During Plaintiff’s employment with Defendant as a non-exempt Delivery Driver

employee, Plaintiff performed compensable work on behalf of Defendant, at Defendant’s

direction, for Defendant’s benefit, and/or with Defendant’s knowledge at Defendant’s location in

the State of Wisconsin, located at N53 W24700 South Corporate Circle, Sussex, Wisconsin

53089.

         32.   During Plaintiff’s employment with Defendant as a non-exempt Delivery Driver

employee, Plaintiff reported directly to Matt (Last Name Unknown), Dispatcher/Supervisor, who




           Case 2:19-cv-01545-JPS Filed 10/22/19 Page 6 of 27 Document 1
reported directly to Ryan Foster, Manager, who reported directly to Michael DiPiazza, Vice

President of Operations, who reported directly to John Pesa, Owner.

       33.    On or about September 26, 2019, Plaintiff’s employment with Defendant ended.

       34.    Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant maintained employment records and other documentation regarding

Plaintiff and all other non-exempt Delivery Driver employees.

       35.    Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant maintained a centralized, electronic system for tracking and/or recording

hours worked by Plaintiff and all other non-exempt Delivery Driver employees.

       36.    Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant maintained a centralized system for compensating Plaintiff and all other

non-exempt Delivery Driver employees for all remuneration earned.

       37.    Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other non-exempt Delivery Driver employees frequently and

consistently worked in excess of forty (40) hours per workweek.

       38.    Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant knew or had knowledge that Plaintiff and all other non-exempt Delivery

Driver employees frequently and consistently worked in excess of forty (40) hours per

workweek.

       39.    Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant tracked and/or recorded Plaintiff’s and all other non-exempt Delivery

Driver employees’ hours worked each workweek.




         Case 2:19-cv-01545-JPS Filed 10/22/19 Page 7 of 27 Document 1
       40.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant compensated Plaintiff and all other non-exempt Delivery Driver

employees with an hourly rate of pay for all hours worked.

       41.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant compensated Plaintiff and all other non-exempt Delivery Driver

employees on a weekly basis via paycheck.

       42.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant’s workweek for FLSA and WWPCL purposes was Sunday through

Saturday.

       43.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant maintained an Employee Handbook, titled, “Bear Down Logistics Inc.

Employee Handbook.”

       44.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant provided its Employee Handbook to Plaintiff and all other non-exempt

Delivery Driver employees.

       45.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), the employment policies as contained in Defendant’s Employee Handbook

governed the terms and conditions of Plaintiff’s and all other non-exempt Delivery Driver

employees’ employment with Defendant.

       46.     Defendant’s Employee Handbook stated, in part: “Only actual hours worked

count toward computing weekly overtime.”




            Case 2:19-cv-01545-JPS Filed 10/22/19 Page 8 of 27 Document 1
       47.       Defendant’s Employee Handbook stated, in part: “A 30-minute, unpaid meal

break should be taken each day. Approving the scheduling of this time is the responsibility of

your manager.”

       48.       Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff’s and all other non-exempt Delivery Driver employees’ primary job duty

was not sales.

       49.       Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other non-exempt Delivery Driver employees were non-union

employees of Defendant.

       50.       Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all current and former non-exempt Delivery Driver employees were

subject to Defendant’s same unlawful policy, practice, custom, and/or scheme of: (1) failing to

include all forms of non-discretionary compensation, such as monetary bonuses, commissions,

incentives, awards, and/or other rewards and payments, in said employees’ regular rates of pay

for overtime calculation purposes, in violation of the FLSA and WWPCL; and (2) failing to

compensate said employees for rest periods of less than twenty (20) minutes in duration and/or

for lunch breaks during which said employees were not completely relieved of duty or free from

work for the purpose of eating a regular meal, in violation of the FLSA; and (3) failing to

compensate said employees for meal periods during which they were not completely relieved of

duty or free from work for at least thirty (30) consecutive minutes, in violation of the WWPCL.




          Case 2:19-cv-01545-JPS Filed 10/22/19 Page 9 of 27 Document 1
       51.    Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other non-exempt Delivery Driver employees employed by

Defendant were legally entitled to overtime pay for all hours worked in excess of forty (40) in a

workweek.

       52.    Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant’s policies in practice failed to compensate Plaintiff and all other non-

exempt Delivery Driver employees at the correct and lawful overtime rate of pay for all hours

worked and work performed in excess of forty (40) hours in a workweek.

       53.    Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant’s unlawful pay practices as described herein resulted in Plaintiff and all

other non-exempt Delivery Driver employees being deprived of overtime pay for all hours

worked in excess of forty (40) in a workweek.

       54.    Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant was or should have been aware that their policies in practice did not

properly and lawfully compensate Plaintiff and all other non-exempt Delivery Driver employees

at the correct and lawful overtime rate of pay for all hours worked in excess of forty (40) in a

workweek.




         Case 2:19-cv-01545-JPS Filed 10/22/19 Page 10 of 27 Document 1
               COLLECTIVE ACTION ALLEGATIONS UNDER THE FLSA

       55.     Plaintiff brings this action on behalf of himself and all other similarly situated

employees as authorized under the FLSA, 29 U.S.C. § 216(b). The similarly situated employees

include:

                      Non-Discretionary Compensation: All current and former
                      non-exempt Delivery Driver employees employed by
                      Defendant within the three (3) years immediately preceding
                      the filing of this Complaint (ECF No. 1) who have not been
                      compensated for all hours worked in excess of forty (40)
                      hours in a workweek at the proper, correct, and/or lawful
                      overtime rate of pay as a result of Defendant’s failure to
                      include all forms of non-discretionary compensation in said
                      employees’ regular rates of pay for overtime calculation
                      purposes.

                      Rest Periods and Lunch Breaks: All current and former
                      non-exempt Delivery Driver employees employed by
                      Defendant within the three (3) years immediately preceding
                      the filing of this Complaint (ECF No. 1) who have not been
                      compensated for all hours worked in excess of forty (40)
                      hours in a workweek at the proper, correct, and/or lawful
                      overtime rate of pay as a result of Defendant’s failure to
                      compensate said employees for rest periods of less than
                      twenty (20) minutes in duration and/or for lunch breaks
                      during which said employees were not completely relieved
                      of duty or free from work for the purpose of eating a
                      regular meal.

       56.     The FLSA Collectives primarily performed non-exempt job duties each

workweek and, thus, were legally entitled to overtime pay for all hours worked in excess of forty

(40) in a workweek.

       57.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant compensated the FLSA Collective (Non-Discretionary Compensation)

with, in addition to an hourly or regular rate(s) of pay, other forms of non-discretionary

compensation – such as performance-based and/or attendance-based monetary bonuses and




           Case 2:19-cv-01545-JPS Filed 10/22/19 Page 11 of 27 Document 1
incentives, commissions, shift differentials, awards, and/or other rewards and payments – on a

weekly, quarterly, and/or annual basis.

       58.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), the monetary compensation that Defendant provided to the FLSA Collective (Non-

Discretionary Compensation) was non-discretionary in nature: they were made pursuant to a

known plan (performance or productivity) or formula and/or were announced and known to

Plaintiff and all other current and former hourly-paid, non-exempt employees to encourage

and/or reward their steady, rapid, productive, reliable, safe, consistent, regular, predictable,

continued, and/or efficient work performance and/or hours worked.

       59.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant’s pay practices failed to include all of the aforementioned forms of non-

discretionary compensation in the FLSA Collective’s (Non-Discretionary Compensation) regular

rates of pay for overtime calculation and compensation purposes during workweeks when said

employees worked more than forty (40) hours during the representative time period, thus

denying overtime compensation to the FLSA Collective (Non-Discretionary Compensation) at

the rate of one and one-half times their regular rate of pay for hours worked in excess of forty

(40) in a workweek.

       60.     Defendant’s deliberate failure to properly compensate the FLSA Collective (Non-

Discretionary Compensation) in such a fashion as described in the aforementioned paragraphs

violated federal law as set forth in the FLSA.

       61.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant’s policy in practice was to automatically deduct thirty (30) minutes from

the FLSA Collective’s (Rest Periods and Lunch Breaks) hours worked each work day even if the




         Case 2:19-cv-01545-JPS Filed 10/22/19 Page 12 of 27 Document 1
FLSA Collective (Rest Periods and Lunch Breaks) did not take a rest period of at least twenty

(20) minutes in duration and/or were not completely relieved of duty or free from work for the

purpose of eating a regular meal.

        62.    Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant’s policy in practice was to automatically deduct thirty (30) minutes from

the FLSA Collective’s (Rest Periods and Lunch Breaks) hours worked each work day even if

Defendant knew or had knowledge that the FLSA Collective (Rest Periods and Lunch Breaks)

did not take a rest period of at least twenty (20) minutes in duration and/or were not completely

relieved of duty or free from work for the purpose of eating a regular meal.

        63.    Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), non-exempt Delivery Driver employees who comprised the FLSA Collective (Rest

Periods and Lunch Breaks) complained to Defendant about Defendant’s policy in practice of

deducting thirty (30) minutes from their hours worked each work day despite not taking a rest

period of at least twenty (20) minutes in duration and/or not being completely relieved of duty or

free from work for the purpose of eating a regular meal on said work days.

        64.    Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant, on multiple occasions, communicated to Plaintiff and other non-exempt

Delivery Driver employees who comprised the FLSA Collective (Rest Periods and Lunch

Breaks): “We’re taking out your lunch break each day whether you take one or not,” or words to

that effect.




          Case 2:19-cv-01545-JPS Filed 10/22/19 Page 13 of 27 Document 1
       65.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant’s business practices required Plaintiff and the FLSA Collective (Rest

Periods and Lunch Breaks) to deliver as many packages and other items to Amazon’s customers

during Plaintiff’s and the FLSA Collective’s (Rest Periods and Lunch Breaks) customary shift

schedules, which deterred Plaintiff and the FLSA Collective (Rest Periods and Lunch Breaks)

from taking a rest period of at least twenty (20) minutes in duration and/or eating a regular meal

work free during the work day.

       66.     Defendant’s deliberate failure to properly compensate the FLSA Collective (Rest

Periods and Lunch Breaks) in such a fashion as described in the aforementioned paragraphs

violated federal law as set forth in the FLSA by denying the FLSA Collective (Rest Periods and

Lunch Breaks) overtime pay for hours worked each work day and each workweek.

       67.     Defendant was or should have been aware that its unlawful practices as described

herein deprived the FLSA Collectives of the lawful and appropriate wages and compensation due

and owing to them, in violation of the FLSA.

       68.     Plaintiff’s First and Second FLSA Causes of Action are brought under and

maintained as an opt-in Collective Actions Pursuant to Section 216(b) of the FLSA, 29 U.S.C. §

216(b), on behalf of the FLSA Collectives, and these Causes of Action may be pursued by those

who affirmatively opt in to this case, pursuant to 29 U.S.C. § 216(b).

       69.     Plaintiff and the FLSA Collectives are and have been similarly situated, have and

have had substantially similar job requirements, and/or pay provisions, and are and have been

subject to Defendant’s decisions, policies, plans and programs, practices, procedures, protocols,

routines, and rules willfully failing and refusing to compensate them properly and lawfully with

overtime compensation and making deductions from previously-earned wages without




         Case 2:19-cv-01545-JPS Filed 10/22/19 Page 14 of 27 Document 1
authorization and consent in writing prior to the deductions. Plaintiff’s claims and causes of

action as stated herein are the same as those of the FLSA Collectives.

       70.     Plaintiff and the FLSA Collectives seek relief on a collective basis challenging,

among any other FLSA violations, Defendant’s practice of failing to include all forms of non-

discretionary compensation in the FLSA Collective’s (Overtime Pay) regular rates of pay for

overtime compensation and calculation purposes, and for deducting thirty (30) minutes from the

FLSA Collective’s (Rest Periods and Lunch Breaks) hours worked each work day despite the

FLSA Collective (Rest Periods and Lunch Breaks) not taking a rest period of less than twenty

(20) minutes in duration and/or not being completely relieved of duty or free from work for the

purpose of eating a regular meal.

       71.     The FLSA Collectives are readily ascertainable. For purpose of notice and other

purposes related to this action, the names, phone numbers, and addresses are readily available

from Defendant. Notice can be provided to the FLSA Collectives via first class mail to the last

address known by Defendant and through posting at Defendant’s locations in areas where

postings are normally made.

       72.     Defendant’s conduct, as set forth in this Complaint, was willful and in bad faith,

and has caused significant damages to Plaintiff and the FLSA Collectives.




         Case 2:19-cv-01545-JPS Filed 10/22/19 Page 15 of 27 Document 1
                         RULE 23 CLASS ALLEGATIONS – WISCONSIN

       73.     Plaintiff brings this action on behalf of himself and all other similarly situated

employees pursuant to the WWPCL, under Fed. R. Civ. P. 23. The similarly situated employees

include:

                      Non-Discretionary Compensation: All current and former
                      non-exempt Delivery Driver employees employed by
                      Defendant within the two (2) years immediately preceding
                      the filing of this Complaint (ECF No. 1) who have not been
                      compensated for all hours worked in excess of forty (40)
                      hours in a workweek at the proper, correct, and/or lawful
                      overtime rate of pay as a result of Defendant’s failure to
                      include all forms of non-discretionary compensation in said
                      employees’ regular rates of pay for overtime calculation
                      purposes.

                      Meal Periods: All current and former non-exempt
                      Delivery Driver employees employed by Defendant within
                      the two (2) years immediately preceding the filing of this
                      Complaint (ECF No. 1) who have not been compensated
                      for all hours worked in excess of forty (40) hours in a
                      workweek at the proper, correct, and/or lawful overtime
                      rate of pay as a result of Defendant’s failure to compensate
                      said employees for meal periods during which they were
                      not completely relieved of duty or free from work for at
                      least thirty (30) consecutive minutes.

       74.     The members of the Wisconsin Classes are readily ascertainable. The number and

identity of the members of the Wisconsin Classes are determinable from the records of

Defendant. The job titles, length of employment, and the rates of pay for each member of the

Wisconsin Classes is also determinable from Defendant’s records. For purposes of notice and

other purposes related to this action, their names and addresses are readily available from

Defendant. Notice can be provided by means permissible under Fed. R. Civ. P. 23.




           Case 2:19-cv-01545-JPS Filed 10/22/19 Page 16 of 27 Document 1
       75.    The proposed Wisconsin Classes are so numerous that joinder of all members is

impracticable, and more importantly the disposition of their claims as a class will benefit the

parties and the Court. Although the precise number of such persons is unknown, upon

information and belief, there are over fifty (50) members of the Wisconsin Classes.

       76.    Plaintiff’s claims are typical of those claims which could be alleged by any

member of the Wisconsin Classes, and the relief sought is typical of the relief which would be

sought by each member of the Wisconsin Class in separate actions. All of the members of the

Wisconsin Classes were subject to the same corporate practices of Defendant, as alleged herein.

Defendant’s corporate-wide policies and practices affected all members of the Wisconsin Classes

similarly, and Defendant benefited from the same type of unfair and/or wrongful acts as to each

member of the Wisconsin Classes. The members of the Wisconsin Classes sustained similar

losses, injuries and damages arising from the same unlawful policies, practices and procedures.

       77.    Plaintiff is able to fairly and adequately protect the interests of the Wisconsin

Classes and has no interests antagonistic to the Wisconsin Classes. Plaintiff is represented by

counsel who is experienced and competent in both collective/class action litigation and

employment litigation and have previously represented plaintiffs in wage and hour cases.

       78.    A class action is superior to other available methods for the fair and efficient

adjudication of the controversy – particularly in the context of wage and hour litigation where

individual class members lack the financial resources to vigorously prosecute a lawsuit against

corporate defendants. Class action treatment will permit a number of similarly-situated persons

to prosecute their common claims in a single forum simultaneously, efficiently, and without the

unnecessary duplication of efforts and expense that numerous individual actions engender.

Because the losses, injuries and damages suffered by each of the individual member of the




         Case 2:19-cv-01545-JPS Filed 10/22/19 Page 17 of 27 Document 1
Wisconsin Classes is small in the sense pertinent to a class action analysis, the expenses and

burden of individual litigation would make it extremely difficult or impossible for the individual

members of the Wisconsin Classes to redress the wrongs done to them.

          79.   Important public interests will be served by addressing the matter as a class

action. The adjudication of individual litigation claims would result in a great expenditure of

Court and public resources; however, treating the claims as a class action would result in a

significant saving of these costs. The prosecution of separate actions by individual members of

the Wisconsin Classes would create a risk of inconsistent and/or varying adjudications with

respect to the individual members of the Wisconsin Classes, establishing incompatible standards

of conduct for Defendant and resulting in the impairment of class members’ rights and the

disposition of their interests through actions to which they were not parties. The issues in this

action can be decided by means of common, class-wide proof. In addition, if appropriate, the

Court can, and is empowered to, fashion methods to efficiently manage this action as a class

action.

          80.   Defendant has violated the WWPCL regarding payment of wages, overtime

wages, and unlawful deductions. Current employees are often afraid to assert their rights out of

fear of direct or indirect retaliation. Former employees are fearful of bringing claims because

doing so can harm their employment, future employment, and future efforts to secure

employment. Class actions provide class members who are not named in the Complaint a degree

of anonymity which allows for the vindication of their rights while eliminating or reducing these

risks.




           Case 2:19-cv-01545-JPS Filed 10/22/19 Page 18 of 27 Document 1
       81.     There are questions of fact and law common to the Wisconsin Classes that

predominate over any questions affecting only individual members. The questions of law and

fact common to the Wisconsin Classes arising from Defendant’s actions include, without

limitation, the following: (a) Whether Defendant provided the Wisconsin Class (Non-

Discretionary Compensation) with forms of non-discretionary compensation; (b) Whether

Defendant maintained an unlawful compensation system that failed to include these forms of

non-discretionary compensation in current and former hourly-paid, non-exempt employees’

regular rates of pay for overtime calculation purposes; (c) Whether Defendant failed to

compensate said the Wisconsin Class (Meal Periods) for meal periods during which they were

not completely relieved of duty or free from work for at least thirty (30) consecutive minutes;

and (d) The nature and extent of class-wide injury and the measure of damages for the injury.

       82.     The questions set forth above predominate over any questions affecting only

individual persons, and a class action is superior with respect to considerations of consistency,

economy, efficiency, fairness and equity, to other available methods for the fair and efficient

adjudication of the state law claims.

                                    FIRST CLAIM FOR RELIEF
                  Violations of the Fair Labor Standards Act of 1938, as Amended
                      (Plaintiff on behalf of himself and the FLSA Collective –
                                  Non-Discretionary Compensation)

       83.     Plaintiff, on behalf of himself and the FLSA Collective, reasserts and incorporates

by reference all paragraphs set forth above as if restated herein.

       84.     At all times material herein, Plaintiff and the FLSA Collective have been entitled

to the rights, protections, and benefits provided under the FLSA, 29 U.S.C. § 201 et seq.

       85.     At all times material herein, Defendant was an employer of Plaintiff and the

FLSA Collective as provided under the FLSA.




         Case 2:19-cv-01545-JPS Filed 10/22/19 Page 19 of 27 Document 1
       86.     At all times material herein, Plaintiff and the FLSA Collective were employees of

Defendant as provided under the FLSA.

       87.     Plaintiff and the FLSA Collective are victims of uniform compensation policy and

practice in violation of the FLSA.

       88.     Defendant violated the FLSA by failing to account for and compensate Plaintiff

and the FLSA Collective for overtime premium pay (at the proper and correct overtime rate of

pay) for each hour worked in excess of forty (40) hours each workweek.

       89.     The FLSA regulates, among other things, the payment of an overtime premium by

employers whose employees are engaged in commerce, or engaged in the production of goods

for commerce, or employed in an enterprise engaged in commerce or in the production of goods

for commerce. 29 U.S.C. § 207(a)(1).

       90.     Defendant was (and is) subject to the overtime pay requirements of the FLSA

because Defendant is an enterprise engaged in commerce and/or its employees are engaged in

commerce, as defined in FLSA, 29 U.S.C. § 203(b).

       91.     Defendant’s failure to properly compensate Plaintiff and the FLSA Collective and

failure to properly include all forms of non-discretionary compensation in the regular rate of pay

for overtime calculations purposes was willfully perpetrated. Defendant also has not acted in

good faith or with reasonable grounds to believe its actions and omissions were not a violation of

the FLSA, and as a result thereof, Plaintiff and the FLSA Collective are entitled to recover an

award of liquidated damages in an amount equal to the amount of unpaid overtime premium pay

described above pursuant to Section 216(b) of the FLSA, 29 U.S.C. § 216(b). Alternatively,

should the Court find that Defendant acted in good faith or with reasonable grounds in failing to




         Case 2:19-cv-01545-JPS Filed 10/22/19 Page 20 of 27 Document 1
pay overtime premium pay wages, Plaintiff and the FLSA Collective are entitled to an award of

pre-judgment interest at the applicable legal rate.

       92.     As a result of the aforesaid willful violations of the FLSA’s provisions, overtime

compensation has been unlawfully withheld by Defendant from Plaintiff and the FLSA

Collective for which Defendant is liable pursuant to 29 U.S.C. § 216(b).

       93.     Plaintiff and the FLSA Collective are entitled to damages equal to the mandated

overtime premium pay within the three (3) years preceding the date of filing of this Complaint,

plus periods of equitable tolling because Defendant acted willfully and knew or showed reckless

disregard of whether its conduct was prohibited by the FLSA.

       94.     Pursuant to FLSA, 29 U.S.C. § 216(b), successful plaintiffs are entitled to

reimbursement of the costs and attorneys’ fees expended in successfully prosecuting an action

for unpaid wages and overtime wages.

                                   SECOND CLAIM FOR RELIEF
                  Violations of the Fair Labor Standards Act of 1938, as Amended
                      (Plaintiff on behalf of himself and the FLSA Collective –
                                   Rest Periods and Lunch Breaks)

       95.     Plaintiff, on behalf of himself and the FLSA Collective, reasserts and incorporates

by reference all paragraphs set forth above as if restated herein.

       96.     At all times material herein, Plaintiff and the FLSA Collective have been entitled

to the rights, protections, and benefits provided under the FLSA, 29 U.S.C. § 201 et seq.

       97.     At all times material herein, Defendant was an employer of Plaintiff and the

FLSA Collective as provided under the FLSA.

       98.     At all times material herein, Plaintiff and the FLSA Collective were employees of

Defendant as provided under the FLSA.




         Case 2:19-cv-01545-JPS Filed 10/22/19 Page 21 of 27 Document 1
       99.     Plaintiff and the FLSA Collective are victims of uniform compensation policy and

practice in violation of the FLSA.

       100.    Defendant violated the FLSA by failing to account for and compensate Plaintiff

and the FLSA Collective for overtime premium pay for each hour worked in excess of forty (40)

hours each workweek.

       101.    Defendant violated the FLSA by automatically deducting thirty (30) minutes from

the FLSA Collective’s hours worked each work day despite knowing or having knowledge that

the FLSA Collective did not take a rest period of at least twenty (20) minutes in duration and/or

were not completely relieved of duty or free from work for the purpose of eating a regular meal

on said work days.

       102.    The FLSA regulates, among other things, the payment of an overtime premium by

employers whose employees are engaged in commerce, or engaged in the production of goods

for commerce, or employed in an enterprise engaged in commerce or in the production of goods

for commerce. 29 U.S.C. § 207(a)(1).

       103.    Defendant was (and is) subject to the overtime pay requirements of the FLSA

because Defendant is an enterprise engaged in commerce and/or its employees are engaged in

commerce, as defined in FLSA, 29 U.S.C. § 203(b).

       104.    Defendant’s failure to properly compensate Plaintiff and the FLSA Collective was

willfully perpetrated. Defendant also has not acted in good faith or with reasonable grounds to

believe its actions and omissions were not a violation of the FLSA, and as a result thereof,

Plaintiff and the FLSA Collective are entitled to recover an award of liquidated damages in an

amount equal to the amount of unpaid overtime premium pay described above pursuant to

Section 216(b) of the FLSA, 29 U.S.C. § 216(b). Alternatively, should the Court find that




         Case 2:19-cv-01545-JPS Filed 10/22/19 Page 22 of 27 Document 1
Defendant acted in good faith or with reasonable grounds in failing to pay overtime premium pay

wages, Plaintiff and the FLSA Collective are entitled to an award of pre-judgment interest at the

applicable legal rate.

       105.     As a result of the aforesaid willful violations of the FLSA’s provisions, overtime

compensation has been unlawfully withheld by Defendant from Plaintiff and the FLSA

Collective for which Defendant is liable pursuant to 29 U.S.C. § 216(b).

       106.     Plaintiff and the FLSA Collective are entitled to damages equal to the mandated

overtime premium pay within the three (3) years preceding the date of filing of this Complaint,

plus periods of equitable tolling because Defendant acted willfully and knew or showed reckless

disregard of whether its conduct was prohibited by the FLSA.

       107.     Pursuant to FLSA, 29 U.S.C. § 216(b), successful plaintiffs are entitled to

reimbursement of the costs and attorneys’ fees expended in successfully prosecuting an action

for unpaid wages and overtime wages.

                                     THIRD CLAIM FOR RELIEF
              Violations of Wisconsin’s Wage Payment and Collection Laws, as Amended
                       (Plaintiff, on behalf of himself and the Wisconsin Class –
                                    Non-Discretionary Compensation)

       108.     Plaintiff, on behalf of himself and the Wisconsin Class, re-allege and incorporate

all previous paragraphs as if they were set forth herein.

       109.     At all relevant times: Plaintiff and the Wisconsin Class were employees of

Defendant within the meaning of Wis. Stat. §§ 109.01(1r), 103.001(5), and 104.01(2)(a);

Defendant was an employer of Plaintiff and the Wisconsin Class within the meaning of Wis.

Stat. §§ 109.01(2), 103.001(6), and 104.01(3)(a), and Wis. Admin. Code § DWD 272.01(5); and

Defendant employed, and/or continue to employ, Plaintiff and the Wisconsin Class within the

meaning of Wis. Stat. §§ 109.01 et seq., 103.01 et seq., 104.01 et seq., and § DWD 272.01.




         Case 2:19-cv-01545-JPS Filed 10/22/19 Page 23 of 27 Document 1
         110.   Throughout the Wisconsin Class Period, Plaintiff and the Wisconsin Class

regularly performed activities that were an integral and indispensable part of their principal

activities without receiving compensation for these activities.

         111.   At all relevant times, Defendant had common policies, programs, practices,

procedures, protocols, routines, and rules of willfully failing to properly pay Plaintiff and the

Wisconsin Class overtime compensation.

         112.   Defendant failed to compensate Plaintiff and the Wisconsin Class with overtime

premium compensation for all hours worked in excess of forty (40) hours a workweek by failing

to properly include all forms of non-discretionary compensation in the regular rate of pay for

overtime calculations purposes, in violation of Wisconsin Wage Payment Laws.

         113.   The foregoing conduct, as alleged above, constitutes continuing, willful violations

of the Wisconsin Wage Payment and Collection Laws.

         114.   As set forth above, Plaintiff and the Wisconsin Class members have sustained

losses in their compensation as a proximate result of Defendant’s violations. Accordingly,

Plaintiff and the Wisconsin Class seek damages in the amount of their respective unpaid

compensation, injunctive relief requiring Defendant to cease and desist from its violations of the

Wisconsin laws described herein and to comply with them, and such other legal and equitable

relief as the Court deems just and proper. Under Wis. Stat. § 109.11, Plaintiff and the Wisconsin

Class may be entitled to liquidated damages equal and up to fifty percent (50%) of the unpaid

wages.

         115.   Plaintiff and the Wisconsin Class seek recovery of attorneys’ fees and the costs of

this action to be paid by Defendant pursuant to the WWPCL.




          Case 2:19-cv-01545-JPS Filed 10/22/19 Page 24 of 27 Document 1
                                    FOURTH CLAIM FOR RELIEF
              Violations of Wisconsin’s Wage Payment and Collection Laws, as Amended
                (Plaintiff, on behalf of himself and the Wisconsin Class – Meal Periods)

       116.     Plaintiff, on behalf of himself and the Wisconsin Class, re-allege and incorporate

all previous paragraphs as if they were set forth herein.

       117.     At all relevant times: Plaintiff and the Wisconsin Class were employees of

Defendant within the meaning of Wis. Stat. §§ 109.01(1r), 103.001(5), and 104.01(2)(a);

Defendant was an employer of Plaintiff and the Wisconsin Class within the meaning of Wis.

Stat. §§ 109.01(2), 103.001(6), and 104.01(3)(a), and Wis. Admin. Code § DWD 272.01(5); and

Defendant employed, and/or continue to employ, Plaintiff and the Wisconsin Class within the

meaning of Wis. Stat. §§ 109.01 et seq., 103.01 et seq., 104.01 et seq., and § DWD 272.01.

       118.     Throughout the Wisconsin Class Period, Plaintiff and the Wisconsin Class

regularly performed activities that were an integral and indispensable part of their principal

activities without receiving compensation for these activities.

       119.     At all relevant times, Defendant had common policies, programs, practices,

procedures, protocols, routines, and rules of willfully failing to properly pay Plaintiff and the

Wisconsin Class overtime compensation.

       120.     Defendant failed to compensate Plaintiff and the Wisconsin Class for meal

periods during which they were not completely relieved of duty or free from work for at least

thirty (30) consecutive minutes, including at a regular rate of pay and/or at an overtime rate of

pay.

       121.     The foregoing conduct, as alleged above, constitutes continuing, willful violations

of the Wisconsin Wage Payment and Collection Laws.




         Case 2:19-cv-01545-JPS Filed 10/22/19 Page 25 of 27 Document 1
         122.   As set forth above, Plaintiff and the Wisconsin Class members have sustained

losses in their compensation as a proximate result of Defendant’s violations. Accordingly,

Plaintiff and the Wisconsin Class seek damages in the amount of their respective unpaid

compensation, injunctive relief requiring Defendant to cease and desist from its violations of the

Wisconsin laws described herein and to comply with them, and such other legal and equitable

relief as the Court deems just and proper. Under Wis. Stat. § 109.11, Plaintiff and the Wisconsin

Class may be entitled to liquidated damages equal and up to fifty percent (50%) of the unpaid

wages.

         123.   Plaintiff and the Wisconsin Class seek recovery of attorneys’ fees and the costs of

this action to be paid by Defendant pursuant to the WWPCL.

         WHEREFORE, it is respectfully prayed that this Court grant the following relief:

            a) At the earliest possible time, issue an Order allowing Notice, or issue such Court
               supervised Notice, to all similarly-situated current and former non-exempt
               Delivery Driver employees employed by Defendant informing them of this action
               and their rights to participate in this action. Such Notice shall inform all similarly-
               situated current and qualified former employees of the pendency of this action,
               the nature of this action, and of their right to “opt in” to this action. Additionally,
               such notice will include a statement informing the similarly-situated current and
               qualified former employees that it is illegal for Defendant to take any actions in
               retaliation of their consent to join this action;

            b) At the earliest possible time, issue an Order certifying this action as a class action
               pursuant to Federal Rules of Civil Procedure 23;

            c) At the earliest possible time, issue an Order appointing Walcheske & Luzi, LLC
               as class counsel pursuant to Federal Rules of Civil Procedure 23;

            d) Issue an Order, pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201-
               2202, declaring Defendant’s actions as described in the Complaint as unlawful
               and in violation of the FLSA and Wisconsin Law and applicable regulations and
               as willful as defined in the FLSA and Wisconsin Law;




          Case 2:19-cv-01545-JPS Filed 10/22/19 Page 26 of 27 Document 1
          e) Issue an Order directing and requiring Defendant to pay Plaintiff and all other
             similarly-situated non-exempt Delivery Driver employees damages in the form of
             reimbursement for unpaid overtime wages for all time spent performing
             compensable work for which they were not paid pursuant to the rate provided by
             the FLSA and WWPCL;

          f) Issue an Order directing and requiring Defendant to pay Plaintiff and all other
             similarly-situated non-exempt Delivery Driver employees damages in the form of
             reimbursement for unpaid straight-time wages (or, wages paid at said employees’
             regular rate(s) of pay) for all time spent performing compensable work for which
             they were not paid pursuant to the WWPCL;

          g) Issue an Order directing and requiring Defendant to pay Plaintiff and all other
             similarly-situated non-exempt Delivery Driver employees liquidated damages
             pursuant to the FLSA and WWPCL in an amount equal to, and in addition to the
             amount of wages and overtime wages owed to them;

          h) Issue an Order directing Defendant to reimburse Plaintiff and all other similarly-
             situated non-exempt Delivery Driver employees for the costs and attorneys’ fees
             expended in the course of litigating this action, pre-judgment and post-judgment
             interest; and

          i) Provide Plaintiff and all other similarly-situated non-exempt Delivery Driver
             employees with such other and further relief, as the Court deems just and
             equitable.

             PLAINTIFF DEMANDS A JURY AS TO ALL TRIABLE ISSUES.

             Dated this 22nd day of October, 2019

                                           WALCHESKE & LUZI, LLC
                                           Counsel for Plaintiff

                                           s/ Scott S. Luzi _____                  ___
                                           James A. Walcheske, State Bar No. 1065635
                                           Scott S. Luzi, State Bar No. 1067405
                                           David M. Potteiger, State Bar No. 1067009
WALCHESKE & LUZI, LLC
15850 W. Bluemound Rd., Suite 304
Brookfield, Wisconsin 53005
Phone: (262) 780-1953
Fax: (262) 565-6469
jwalcheske@walcheskeluzi.com
sluzi@walcheskeluzi.com
dpotteiger@walcheskeluzi.com




        Case 2:19-cv-01545-JPS Filed 10/22/19 Page 27 of 27 Document 1
